DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 21 and 24-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 20 claims the second monomer has the structure 
    PNG
    media_image1.png
    82
    152
    media_image1.png
    Greyscale
. However, the claim structure is not supported by the specification. The materials listed in the specification having the claimed structure (see 0032) do not follow the claimed structure. The structure of the recited material in 0032 of the specification is 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
. The structure does not have that O bond between the Si and R5 group as claimed. The Examiner will interpret the claim to recite the structure that matches the recited examples of materials in paragraph 0032. 
Claims 24-39 are included in the rejection since they depend from claim 21. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 24 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 20 and 24 recites the limitation that “a second monomer selected from a silane containing monomer or a combination thereof.” The claim does not disclose an alternative material to the silane containing monomer, therefore it is unclear what the monomer would be combined with to the meet the limitation “or a combination thereof”. The Examiner would suggest removing the limitation “or a combination thereof” or including an alternative monomer to the silane containing monomer. 
Claim 25 recites “… wherein the polymer is prepared from the free radical polymerization of: (tetrahydrofuran-2-yl)methyl acrylate; and the silane containing monomer or a combination thereof.” The claim recites the use of a combination of the two materials therefore it is unclear why the use of “or a combination thereof” is included in the claim. The Examiner would suggest removing the term “or a combination thereof” from the claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 21 form which claim 25 depends does not require the use of a (tetrahydrofuran-2-yl) methyl acrylate.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The Examiner will assume claim 25 depends from claim 20 for prior art purposes. 
Claim 26 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 21 from which claim 26 depends recites R1 is H or – C1-4 alkyl which is the same as stating R1 is H, methyl, ethyl, propyl or butyl as recited in claim 26. Claim 26 does not further limit claim 21.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
 Claim 28 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 21 from which claim 28 depends recites R3 is– C1-4 alkyl which is the same as stating R3 is methyl, ethyl, propyl or butyl as recited in claim 28. Claim 28 does not further limit claim 21.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper 
Claim 33 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 21 from which claim 33 depends recites R6 is– O-(C1-4 alkyl), R7 is– C1-4 alkyl  or – O-(C1-4 alkyl), and R8 is– C1-4 alkyl  or – O-(C1-4 alkyl),  which is the same as stating R6 is O-methyl, O-ethyl, O-propyl or O-butyl; R7 is methyl, ethyl, propyl, butyl, O-methyl, O-ethyl, O-propyl or O-butyl; and R8 is methyl, ethyl, propyl, butyl, O-methyl, O-ethyl, O-propyl or O-butyl as recited in claim 33. Claim 33 does not further limit claim 21.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 37 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The second monomers recited in claim 37 does not further limit the second monomer recited in claim 21. Claim 21 recites the structure 
    PNG
    media_image1.png
    82
    152
    media_image1.png
    Greyscale
 while the second monomers recited in claim 37 has a structure of 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20, 21, 23-24, an 26-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pacetti (US 7910678) in view of Al-Lamee et al. (US 6599558). 
As to claims 20 and 24, Pacetti et al.  discloses a copolymer formed of a hydrophobic monomer and an acryloyl or a 1-methyl-2-methoxyethyl acrylate which provides mechanical strength, biocompatibility and drug permeability (see abstract). The copolymer is used on medical device (see col. 9, lines 32-51). 
Pacetti fails to teach the use of a second monomer that is a silane containing monomer as required by claim 20.
Al-Lamee et al. discloses a surface (glass, metal or ceramic) treated with an alkoxysilane group (forming a covalent bond with the surface) and a group that can be used to 
    PNG
    media_image4.png
    98
    290
    media_image4.png
    Greyscale
(see Example 2 (a) Functionalization). Al-Lamee states the use of the alkoxysilane improves the adhesion to the substrate (see abstract). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the article of Pacetti et al. to include the silane coupling as taught by Al-Lamee et al. One would have been motivated to do so since both are directed to application of polymers to substrate materials such as metal substrates and Al-Lamee et al. further teaches the use of a silane coupling which provides improved bonding between the polymer to the substrate surface. 
As to claim 21, Pacetti et al. teaches an alkoxyalkylacrylate that meets the claimed structure (see col. 4, line 40-60 and col. 10, lines 37-39). Al-Lamee et al. disclose a silane monomer having the claimed structure (see above). 
As to claim 23, the use of the silane monomer results in covalent bonding to the surface. 
As to claims 26-29, Pacetti et al. discloses the first monomer is 1-methyl-2-methoxyethyl acrylate 
    PNG
    media_image5.png
    165
    136
    media_image5.png
    Greyscale
  which meets the claimed structure. 
As to claim 30, Al-Lamee et al. discloses the silane is 3-(trimethoxysilyl)propyl methacrylate which meets the claim limitations.

As to claims 34 and 35, Al-Lamee states the silane can be a monoalkoxyalkylsilane or a dialkoxyaklysilane (see col. 5, lines 5-50). 
As to claim 39, Pacetti et al. modified by Al-Lamee et al. fail to teach the claimed ratio of first monomer to second monomer. The ratio would determine the amount of polymer applied and the degree at which it bonds to the substrate surface. The ratio is therefore a result effective variable. It would have been obvious to one having ordinary skill in art before the effective filing date of the claimed invention to modify the process of Pacetti et al. and Al-Lamee et al. to use the claimed ratio through routine experimentation in order to optimize the bonding and amount of polymer applied to the article surface especially since there is no evidence of criticality in using the claimed range. 

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pacetti (US 7910678) in view of Al-Lamee et al. (US 6599558) as applied to claim 21 above further in view of Tedeschi et al. (US 2009/0192583).
The teachings of Pacetti et al. and Al-Lamee et al. as applied to claim 21 are as stated above. 
Pacetti et al. modified by Al-Lamee et al. fail to teach a metal included nitinol and platinum-tungsten as required by claim 22. 
As to claim 22, Pacetti et al. discloses the article can be formed of a variety of metal material such as nitinol, tungsten, etc. (see col. 10, lines 14-20).
Tedeschi et al. discloses a stent framework that can be formed of stainless steel, titanium, nickel, nitinol, platinum, platinum-tungsten alloys (see 0020).
. 
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pacetti (US 7910678) in view of Al-Lamee et al. (US 6599558) as applied to claim 20 above in further view of Date (US 2013/0261433).
The teachings of Pacetti and Al-Lamee as applied to claim 20 are as stated above.
Pacetti and Al-Lamee fail to teach the use of tetrahydrofuran-2-yl methyl acrylate as required by claim 25. 
Date discloses a monomer used to coat medical containers. Date stats the monomer can be tetrahydrofurfuryl methacrylate or methyl methacrylate etc. tetrahydrofurfuryl methacrylate is an alternative monomer to those described in Pacetti. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Pacetti  to include the monomer disclosed by Date since it has been established the mere substitution for one known element for another with the same intended purpose has a prime facie case of obviousness. 
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691. The examiner can normally be reached Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CACHET I. Proctor/
Examiner
Art Unit 1715



/CACHET I PROCTOR/            Primary Examiner, Art Unit 1715